     Case 2:20-cv-01652-AB-GJS Document 5 Filed 02/21/20 Page 1 of 2 Page ID #:382




 1   George J. Vogrin, Esq. (CSB #264342)
     gvogrin@vogrinfrimet.com
 2   Craig G. Kline, Esq. (CSB # 086252)
     ckline@vogrinfrimet.com
 3   VOGRIN & FRIMET, LLP
     9465 Wilshire Blvd, Suite 300
 4   Beverly Hills, California 90210
     Phone: (212) 513-1075
 5   Fax: (212) 409-8338
 6   Attorneys for Plaintiff,
     Ironshore Specialty Insurance Company Individually
 7   and as Assignee of H&R Construction Surfacing, Inc.
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   IRONSHORE SPECIALTY INSURANCE                   )   Case No.: 2:20-cv-01652
     COMPANY INDIVIDUALLY AND AS                     )
13   ASSIGNEE OF H&R CONSTRUCTION                    )
     SURFACING, INC.,                                )
14                                                   )
                             Plaintiff,              )   PLAINTIFF’S
15                                                   )   NOTICE OF RELATED CASE
                                                     )
16             v.                                    )
                                                     )
17                                                   )
     EVEREST INDEMNITY INSURANCE                     )
18   COMPANY,                                        )
                                                     )   Complaint Filed: February 20, 2020
19                                                   )
                            Defendant.               )
20                                                   )
21

22          Pursuant to Central District Local Rule 83-1.3, Plaintiff, Ironshore Specialty Insurance
23   Company Individually and as Assignee of H&R Construction Surfacing, Inc. (“Ironshore”),
24   hereby provides notice of a related case previously pending in the Central District of California.
25   Such case arose from the same or closely related transaction, happening, or event as the 20-cv-
26   01652 case currently before this Court, and calls for determination of the same or substantially
27   related or similar questions of law and fact:
28

                                     PLAINTIFF’S NOTICE OF RELATED CASE
                                            CASE NO.: 2:20-cv-01652
                                                   Page 1 of 2
     Case 2:20-cv-01652-AB-GJS Document 5 Filed 02/21/20 Page 2 of 2 Page ID #:383




 1   Ironshore Specialty Ins. Co. v. Maison Reeves Homeowners Assoc., et al:

 2          Case No. 2:17-cv-01704-AB-GJS

 3          On March 2, 2017, Everest Indemnity Insurance Company removed Case No.

 4   BC614531 from Los Angeles Superior Court Central Branch. On March 24, 2017, Ironshore

 5   Specialty Insurance Company filed a Motion for Remand which was granted on April 21, 2017.

 6   The case was terminated in the Central District Court and remanded back to Los Angeles

 7   Superior Court on April 21, 2017. The case that was attempted to be removed represented part

 8   of the consolidated case which forms the basis of the claim which forms part of this Declaratory

 9   Judgment action. The claims that were attempted to be removed were subsequently dismissed

10   without prejudice in the state court.

11

12   Date: February 21, 2020
                                                           Respectfully submitted,
13

14
                                                           VOGRIN & FRIMET, LLP

15                                                     BY: /s/ George J. Vogrin
                                                         George J. Vogrin, Esq.
16                                                       Attorneys for Plaintiff,
                                                         IRONSHORE SPECIALTY
17                                                       INSURANCE COMPANY
                                                         INDIVIDUALLY AND AS ASSIGNEE
18                                                       OF H&R CONSTRUCTION
                                                         SURFACING, INC.,
19

20

21

22

23

24

25

26

27

28

                                      PLAINTIFF’S NOTICE OF RELATED CASE
                                             CASE NO.: 2:20-cv-01652
                                                    Page 2 of 2
